Citation Nr: 1816241	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  99-01 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for eye condition (bilateral cataracts), other than dry eye syndrome.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to an initial disability rating in excess of 10 percent for scars, residuals bilateral hallux valgus repairs.

7.  Entitlement to service connection for right ankle sprain status-post right ankle surgery.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her Friend, Mr. J.M.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1985 to December 1985 and on active duty from December 1990 to May 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2013 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The December 2011 rating decision, in part, denied service connection for eye condition, sleep apnea, sinusitis, and low back pain.  The September 2013 rating decision, in part, granted service connection for scars, and confirmed and continued the prior denials of service connection for chronic fatigue syndrome 

In August 2014, the Board remanded this case for further development.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.
More recently, in December 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining medical opinions.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the December 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for right ankle sprain status-post right ankle surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's reported chronic fatigue has been attributed to PTSD, fibromyalgia, and her sleep apnea disability; she has not had chronic fatigue syndrome during the course of the claim and appeal.  

2.  An eye condition (bilateral cataracts), other than dry eye syndrome was not present during the Veteran's active service or for many years after service, is not causally related to the Veteran's active service, and is not attributable to an undiagnosed illness.

3.  Sinusitis was not present during the Veteran's active service or for many years after service, is not causally related to the Veteran's active service, and is not attributable to an undiagnosed illness.

4.  Sleep apnea was not present during the Veteran's active service or for many years after service, is not causally related to the Veteran's active service, and is not attributable to an undiagnosed illness.

5.  A back disability was not present during the Veteran's active service or for many years after service, is not causally related to the Veteran's active service, and is not attributable to an undiagnosed illness.

6.  The Veteran has two painful scars located on the right and left great toe. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic fatigue due to undiagnosed illness or medically unexplained chronic multi-symptom have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.317 (2017).

2.  The criteria for service connection for eye condition (bilateral cataracts), other than dry eye syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.317 (2017).

3.  The criteria for entitlement to service connection for sinusitis, to include as due to undiagnosed illness or medically unexplained chronic multisymptom have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.317 (2017).

4.  The criteria for entitlement to service connection for sleep apnea to include as due to undiagnosed illness or medically unexplained chronic multisymptom have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.317 (2017).

5.  The criteria for service connection for a back disorder to include as due to undiagnosed illness or medically unexplained chronic multisymptom have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2017).

6.  The criteria for an initial disability rating in excess of 10 percent for scars, residuals bilateral hallux valgus repairs have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2009, January 2011, July 2011, March 2013, and June 2013.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

The Veteran is seeking service connection for chronic fatigue syndrome, eye condition other than dry eye syndrome, sinusitis, sleep apnea, and a back condition, to include as due to undiagnosed illness.

The Veteran is a Persian Gulf Veteran within the definition of 38 C.F.R. § 3.317 as a result of her documented service in Southwest Asia from December 1990 to May 1991.  See 38 C.F.R. § 3.2 (i).

As a Persian Gulf Veteran, the Veteran may be entitled to compensation if he "exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]" which have manifested in service or to a compensable degree either or no later than December 31, 2016, and such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317 (a), (b).

A qualifying chronic disability means a chronic disability resulting an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).

A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317 (a)(1)(ii).

Analysis

The Veteran's service personnel records reflect that she served in the Persian Gulf from December 1990 to May 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

However, the Board finds the probative, competent evidence does not indicate that the Veteran has chronic fatigue syndrome, eye condition other than dry eye syndrome, sinusitis, sleep apnea, and a back condition that is related to an undiagnosed illness or other qualifying chronic disability or exposure to vaccines, chemicals, and/or environmental hazards.

In this case, the September 2017 examiner concluded, after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature, that the Veteran did not have signs or symptoms that might represent an undiagnosed illness or a diagnosed medically unexplained chronic multi-symptom illness.  As discussed in detail in the decision below, the fatigue symptoms have been attributed to other service-connected and nonservice-connected disorders; and the Veteran's eye condition (other than dry eye syndrome), sinusitis, sleep apnea, and back conditions were found to be diagnosable.  As no indications of chronic disability remain that have not been associated with a diagnosed disability, service connection due to undiagnosed illness is not warranted under 38 C.F.R. § 3.317 for any issues on appeal.

A.  Chronic Fatigue Syndrome

The Veteran reports that she has chronic fatigue syndrome.  During the Board hearing she testified that the onset of fatigue was in service and she sought treatment for this during service.  The Veteran testified that Dr. "L.D." diagnosed her with fatigue syndrome.  

The Veteran was provided with a VA Gulf War Guidelines examination in May 1994 and September 2017.  The resulting May 1994 examination report notes the Veteran reported noticing she was hoarse since returning from deployment.  She denied symptoms of cough and shortness of breath reporting that her voice is raspier then it was formerly.  There is no associated diagnosis or further discussion.  

The September 2017 examiner concluded, after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature, that the Veteran did not meet the criteria for chronic fatigue syndrome.  Noting the Veteran's reports diagnosis of chronic fatigue syndrome, the examiner also opined that this diagnosis was in error explaining that the Veteran has a symptom of fatigue that is due to other medical conditions to include service-connected PTSD, service-connected fibromyalgia, and nonservice-connected sleep apnea.  The examiner concluded that because these identified conditions for which the Veteran's fatigue is a symptom, the symptom is not due to an undiagnosed illness or other qualifying chronic disability.  A review of the VA treatment records shows the Veteran is treated for PTSD manifest with fatigue and is consistent with the September 2017 medical opinion.

Here, the Veteran's chronic fatigue has been attributed to known diagnoses.  She does not have a qualifying chronic disability, manifested as chronic fatigue.  Hence, the presumptive provisions for Persian Gulf veterans are not applicable.

B.  Eye Condition

The Veteran is seeking service connection for an eye condition to include dry eye and scarring, which she attributes to sand and dust during service.  During the Board hearing, the Veteran stated that in 1992 or 1993, a VA doctor and a military doctor told her she had scarring on the eye lid.  The record shows a diagnosis of corneal abrasion of the left eye.  The Veteran also testified that she has a medical background as a nurse, including a Master's degree in nursing.  

At the outset, the Board emphasizes that the Veteran's complaints of dry eye has already resulted in a grant of entitlement to service connection for dry eye syndrome as determined in the RO's October 2017 decision.  The grant of entitlement to service connection was based on current diagnosis and the Veteran's environmental exposures during service in Southwest Asia. 

Turning to the evidence, the Veteran was provided with a VA Gulf War examination and eye examination in September 2017, at which time the examiner diagnosed dry eye syndrome and age related cortical cataracts.  Significantly, the examiner concluded, after a review of medical records, taking a history, performing an eye examination, that cortical cataracts is less likely than not (less than 50 percent probability) to have been caused by or resulted from military service.  The examiner concluded that cortical cataract condition is related to the Veteran's age, and also that examination revealed no scarring or disfigurement attributable to any eye condition.  

C.  Sinusitis

The record shows treatment for sinusitis in December 1995, March 2009, and December 2012.  The Veteran has linked this to exposure to environmental hazards in the Persian Gulf related to environmental hazards such as SCUD missiles, smoking, and other machinery.  During the Board hearing she stated that she did not seek treatment during deployment but when she returned from deployment she reported to sick call.  

A January 1991 service treatment record shows the Veteran presented with complaints of cold symptoms for the past three days.  The medical report indicates the Veteran denied symptoms of cough and nasal discharge.

Pertinent post-service medical evidence shows the Veteran was provided with a VA Gulf War Guidelines examination and sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx examination in September 2017, at which time she was diagnosed as having chronic sinusitis and allergic rhinitis.  The resulting Disability Benefits Questionnaire (DBQ) notes the Veteran's reported symptoms of nasal congestion, runny nose, cough, and post nasal drip that developed upon return from deployment in 1990 and also that symptoms have been on and off since that time.  The examiner opined that sinusitis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event to include exposure to environmental hazards in Persian Gulf.  In so finding, the examiner explained that service treatment records are devoid of any complaints, treatment, or diagnosis of sinusitis and post-service evidence includes a May 1994 Persian Gulf War examination, which documents the Veteran's reports of hoarseness, with no diagnosis of sinusitis or rhinitis on examination at that time.  The practitioner explained that post-service medical evidence of record shows the Veteran has a history of sinusitis since 2000.  The examiner concluded this is also consistent with the service treatment records and medical evaluations as late as 1994, after service discharge, with no findings of sinusitis or rhinitis.  
D.  Sleep Apnea

At the July 2016 Board hearing, the Veteran testified that she had been diagnosed with sleep apnea, which she believed manifested in service.  Specifically, she explained that during service she was told that she snored and stopped breathing at night.  She explained this started in approximately 1991 and the symptoms of sleep disturbance and snoring continued post-service discharge.  She explained that she assumed she was overworked.  

Turning to the evidence, the Veteran was provided with a VA Gulf War Guidelines examination and sleep apnea examination.  With respect to sleep apnea, the resulting DBQ documents the Veteran's reported history of day time fatigue, hyper somnolence, snoring and apneic episodes.  Additionally, that she was first diagnosed with sleep apnea in 2017.  Following examination, the practitioner opined that it was less likely than not (less than 50 percent probability) that sleep apnea was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that service treatment records are devoid of any complaints, treatment, or diagnosis of sleep apnea and, following service discharge, the first medical evidence of record includes a May 1994 Persian Gulf War examination, which documents the Veteran's reports of hoarseness, and also that she denied shortness of breath or cough.  However, there is no diagnosis of sleep apnea.

Post-service VA a private treatment records include an August 2009 VA treatment record, which shows the Veteran was discharged from the hospital following surgery related to the abdomen.  The report further notes that on discharge examination, the Veteran denied having any recent changes in sleep pattern.  The discharge report also specifically documents that apnea, snoring, and insomnia were absent.

E.  Back Condition

The Veteran has been treated for chronic low back pain.  She has linked this to an injury during her Gulf War service.  Specifically, the Veteran explained that she jumped in a foxhole in an attempt to protect local children from fires, landmines, and live rounds.  Later, she testified she first injured her back in service in 1991 due to repeated lifting of heavy litters and gurneys and sought treatment upon return from deployment.  

In September 2017 the Veteran was provided with a VA Gulf War Guidelines examination and spine examination.  With respect to the lumbar spine, the resulting Spine DBQ documents the Veteran's reports of in service back injury in 1990 or 1991 when she fell and also that she has experienced back problems and pain from that time to the present.  The examiner diagnosed degenerative arthritis of the spine as identified by x-rays.  Following examination, the examiner opined that it was less likely than not (less than 50 percent probability) that current lumbar spine condition was incurred in or caused by the claimed in-service injury, event or illness.  The examination report notes the Veteran reported x-rays of the lumbar spine were conducted in 1989 and 1990 but these reports were not available.  The examiner opined the Veteran's reports of back pain in-service resolved, pointing out the service treatment records were devoid of any complaints or treatment for back problems.  The examiner further opined that x-ray findings dated in 1993 of the lumbar spine identified a normal spine, which is consistent with the subsequent May 1994 Gulf War examination report which is silent for any reported symptoms of the back or injury in service.  

Conclusion

The Board has reviewed the remaining evidence of record but it does not provide evidence in support of a finding that the Veteran's eye condition other than dry eye syndrome, to include cataracts, sleep apnea, sinusitis, or back condition were incurred in service or are otherwise related to service.  Her service treatment records contain no reference to any symptoms or problems related to any of these claimed conditions.  The Veteran's July 1985 enlistment examination report and subsequent July 1988 periodic examination report notes the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  This is evidence against her claims because it tends to show that she did not have an eye condition other than dry eye syndrome, to include cataracts, sleep apnea, sinusitis, or back condition, or symptoms of such during service.  

With respect to the Veteran's Gulf War service and whether her reported symptoms represent an undiagnosed illness exists, the September 2017 VA examiner found that the Veteran had no indications of chronic disability resulting from an undiagnosed illness related to an eye condition other than dry eye syndrome, to include cataracts, sleep apnea, sinusitis, or back conditions.  The examiner noted that following service discharge in 1991, the May 1994 Gulf War examination report shows the Veteran did not report symptoms related to the claimed conditions.  In addition, the post-service treatment records show that the Veteran's diagnosed conditions of cataracts, sleep apnea, sinusitis, and lumbar spine arthritis, are not related to military service.

Considering the above in light of the governing legal authority, the Board finds preponderance of the evidence weighs against an award of service connection for fatigue, an eye condition other than dry eye syndrome, to include cataracts, sleep apnea, sinusitis, or back condition, to include pursuant to the provisions of 38 U.S.C. § 1117.

As noted, no symptoms related to fatigue were found in service, and the documented symptoms after service suggesting such condition, as documented by the collective medical opinions of record indicate that the Veteran does not have, and at no point pertinent to this appeal has had, a chronic fatigue disability that may be associated with an in-service event, injury, or disease but instead is a symptom of identifiable disabilities to includes service-connected PTSD and fibromyalgia, and nonservice-connected sleep apnea.  

Furthermore, significantly probative medical opinion evidence indicates that the Veteran's diagnoses of an eye condition other than dry eye syndrome, to include cataracts, sleep apnea, sinusitis, and lumbar spine arthritis is neither due to in-service incurrence or related to any environmental exposure to pollutants during service in Southwest Asia.  As discussed above, after interviewing the Veteran and conducting an examination of her, the September 2017 VA examiner found no current eye condition other than dry eye syndrome, to include cataracts, sleep apnea, sinusitis, or lumbar spine arthritis was at least as likely as not a result of any in service event/condition.  Rather, pointing to contemporaneous and other evidence of record to support such conclusions concluded that the medical evidence demonstrates that current cataract is related to the Veteran's age; sleep apnea and sinusitis developed many years post-service discharge; and any back pain experienced in service resolved, as identified by normal x-ray findings dated in 1993 of the lumbar spine.  The practitioner concluded this is also consistent with the subsequent May 1994 Gulf War examination, which is silent for any reported symptoms of the back or injury in service, as well as no medical evidence of these conditions until many years post-service discharge.  

The September 2017 medical opinions reflect conclusions by competent medical professional that weigh against a finding of service connection.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's medical history and assertions and pertinent medical literature, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the current disability and medical etiology questions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no contrary medical evidence or opinion of record-i.e., that in fact, establishes a current eye condition other than dry eye syndrome, to include cataracts, sleep apnea, sinusitis, or back disorder related to an in-service event, injury, or disease-and neither the Veteran nor her representative has presented or identified any such supporting evidence or opinion.

In addition to the evidence already discussed, the Board has considered the Veteran's assertions, and the testimony and statements of record from the Veteran's friend but finds that they are not significantly probative of a grant of service connection.  

In this regard, the Board acknowledges the Veteran is in the nursing profession; therefore, she has medical expertise.  The Board may not reject the Veteran's reports of continuous symptoms of fatigue, nasal congestion, cough, post nasal drip, back pain, sleep disturbance, snoring, breathing difficulty, and eye problems since service as not credible.  This determination is based on comparison of the Veteran's reports for her claim with her reports at other times as to the existence and timing of her symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, during military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this regard, if the Veteran had been experiencing recurrent symptoms of fatigue, back pain, nasal problems, sleep disturbance, and eye problems during service, it would be reasonable to infer that she would have reported such symptoms during the May 1994 Gulf War examination, three years following separation from military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination).  Thus, the fact that the Veteran did not report having any problems related to her sinusitis, eyes, back pain, or sleep disturbance for many years post-service separation, when she presently contends that she has experienced problems related to sinusitis, eyes, back, and sleeping since service weighs against any assertion that these symptoms began during service and continued after service.  The fact that the Veteran has medical expertise does not mean that her opinion as an expert negates the facts of this case, just described.  As discussed above, the September 2017 VA examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, this opinion outweighs the Veteran's more general assertions as to the etiology of her cataracts, sinusitis, sleep apnea, and spine disabilities.

For the above reasons, the Board concludes that the preponderance of the evidence is against granting the claim for service connection for fatigue, eye condition other than dry eye syndrome, sleep apnea, sinusitis, or a back disability, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's residual scars is rated pursuant to 38 C.F.R. § 4.118, DC 7804, applicable to unstable or painful scars.  Under DC 7804, a 10 percent rating is warranted for one or two such scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars.  

Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable. 

Under DC 7801, scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, scars not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7801-7804 are to be evaluated under an appropriate diagnostic code.

The Veteran is not entitled to a rating higher than 10 percent because she has two scars, which are not both painful and unstable, are neither deep nor nonlinear, and have not caused other functional impairment.  The Veteran was afforded VA examination in June 2013 and September 2017.  On the June 2013 VA examination, there was a 5 cm linear scar described as being on the right great toe and a 3 cm linear scar described as being on the left great toe.  Both scars were painful and tender with no instability.

On the September 2017 VA examination, there was a 9 cm x 0.5 cm, and a second 3 cm x 1.5 cm superficial, nonlinear scar described as being on the right great toe dorsal aspect, and the second on the left great toe.  Both scars were painful, nontender with no instability.  During the Board hearing, the Veteran testified that she had four scars that were residuals bilateral hallux valgus repairs manifest by pain when walking, climbing ladders and stairs, and when something touches the painful parts of her foot.  She explained the pain as chronic and treatment two to three times monthly to include physical therapy and occupational therapy.  Thus, neither the medical nor the lay evidence reflects that the symptoms of the Veteran's scars more nearly approximated the criteria for any higher or separate rating under any of the potentially applicable diagnostic codes.  An increased rating for residual scars on the bilateral hallux valgus currently rated 10 percent disabling, is therefore not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. 
§ 5107 (b); 38 C.F.R. § 4.3.

IV.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In this regard, the Board notes that the availability of higher schedular ratings plays no role in an extraschedular analysis and that it is inappropriate for the Board to deny extraschedular referral on this basis.  The Board finds that the Veteran's symptoms of residual scars on the bilateral hallux valgus are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for eye condition (bilateral cataracts), other than dry eye syndrome is denied.

Service connection for sinusitis is denied.

Service connection for sleep apnea is denied.

Service connection for a back disability is denied.

An initial disability rating for residual scars on the bilateral hallux valgus, currently rated 10 percent is denied.


REMAND

The record reflects that the Veteran filed a notice of disagreement (NOD) with a claim adjudicated by the RO subsequent to the rating decisions currently on appeal.  Specifically, in a July 2017 decision, the RO denied service connection for right ankle sprain, status-post right ankle surgery.  The Veteran filed a NOD with respect to the issue in September 2017.  To date, the RO has not responded to the Veteran's NOD nor issued a Statement of the Case as to the issue; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of entitlement to service connection for right ankle sprain status-post right ankle sprain surgery.  The Veteran must be advised of the time limit for filing a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


